Filed 8/20/14 P. v. Higgins CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B254845

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA090166)
         v.

SHERMAN L. HIGGINS, III,

         Defendant and Appellant.




THE COURT:*

         Defendant Sherman L. Higgins III appeals from the order denying his motion for
sentence reduction pursuant to Penal Code section 1170.126, subdivision (e).1 Defendant
is currently serving a sentence of 35 years to life, imposed in 2010.
         We appointed counsel to represent defendant on this appeal. After examination of
the record, counsel filed an “Opening Brief” containing an acknowledgment he had been
unable to find any arguable issues. On May 2, 2014, we advised defendant he had
30 days within which to personally submit any contentions or issues he wished us to
consider. No response had been received to date.

*
         BOREN, P.J., ASHMANN-GERST, CHAVEZ, J.
1        All further references to statutes are to the Penal Code unless stated otherwise.
       Section 1170.126 provides that defendants may file a petition for recall of
sentence only when the felony that triggered their three-strikes sentence (the current
felony) was not defined as a violent or serious felony in section 667.5, subdivision (c) or
section 1192.7, subdivision (c), respectively. (§ 1170.126, subd. (b).) As noted in our
unpublished opinion in case No. B230156, defendant was convicted of conspiracy to
commit first degree burglary in violation of section 182, subdivision (a)(1). This crime is
included in the list of serious felonies contained in section 1192.7, subdivision (c)
(§ 1192.7, subd. (c)(18), (42)) and was included on the date defendant committed the
current offense. (Stats. 2006, ch. 337, § 37.) Therefore, defendant was not eligible to file
a petition for recall of sentence and resentencing under section 1170.126.
       We have examined the entire record, and we are satisfied that defendant’s attorney
has fully complied with his responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal.3d 436, 441.)
       The order appealed from is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.

.




                                              2